DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal processing unit”, “calculation unit”, “output unit”, and “threshold setting unit” in at least claims 1, 2, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 6, 8, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tojo (US 20100284568 A1.)
Regarding claim 1, Tojo discloses a sensor device (Fig. 1, 100) comprising:
an array sensor (201) having a plurality of detection elements (pixels are inherent part of CCD or CMOS sensor, [0036]);

a calculation unit (object recognition unit/recognition result analysis unit/video processing control parameter determination unit, 212/213/216) configured to detect an object from the detection signal by the array sensor (object recognition unit, 212, and recognition result analysis unit, 213, recognizes an object appearing in a frame image received from the image sensor, [0039]), and give an instruction for making a frame rate of the detection signal from the array sensor variable on a basis of the detection of the object (video processing control parameter determination unit, 216, determines a frame rate and resolution for recording based on the recognition result, [0041]), wherein
the calculation unit identifies a class for the object detected from the detection signal obtained from the array sensor (the object recognition unit and recognition result analysis unit performs a determination of “face” vs. “non face” on all detected subject candidates, which means that the system is capable of detecting multiple subjects and identifying which ones belong to a “face” class, [0059]), determines whether or not the identified class is a target class (when the subject is determined be a “face”), and gives an instruction for making the frame rate variable according to a determination result (S407/S408) [0063].

claim 2, Tojo discloses claim 1, further comprising:
an output unit (214) configured to output the detection signal processed by the signal processing unit to an external device (807) [0040.]

Regarding claim 3, Tojo discloses claim 1, wherein the calculation unit stores at least a set value for a frame rate (“predetermined frame rate,” [0036], meaning some frame rate is inherently stored) of a first mode (setting mode off, S400, no) and a set value for a frame rate (a calculated adjusted frame rate, S407, is inherently stored in some program memory [0067-0068]) of a second mode (setting mode on, S400, Yes), and
performs control according to the set value of either the first mode (performs subject tracking, S412, according to the predetermined frame rate with setting mode off) or the second mode (performs subject tracking, S412, according to the newly set frame rate with setting mode on) according to a result of the object detection (S411.)

Regarding claim 6, Tojo discloses claim 1, wherein the calculation unit instructs the signal processing unit to change the frame rate to make the frame rate variable (video processing control parameter setting unit, 203, controls the frame rate generated by the video transmission unit, 202 [0070.])

Regarding claim 8, Tojo discloses claim 1, further comprising:


Regarding claim 9, Tojo discloses claim 1, wherein the detection element of the array sensor is an imaging element (CCD/CMOS sensor, [0036.])

Claim 13 is a variant of claim 1 and is interpreted and rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojo in view of Tojo (US 20160261808 A1.)
Regarding claim 4, Tojo discloses claim 3.  However, while Tojo discloses that the frame rate can be modified, the reference fails to disclose if the frame rate for the 
Tojo ‘808 discloses a camera system (Fig. 1) that controls a camera parameter based on an object detection, similar to Tojo.  Additionally, Tojo ‘808 discloses that the camera parameter on the capturing apparatus (Fig. 3) is controlled by an object identifying apparatus (Fig. 4) that is connected via network, such as the internet [0031.]
Including a camera parameter adjustment on an external device connected via a network is a method can similarly be used with the disclosure of Tojo.  By providing access to the camera system through a remote location connected via an internet network, the user can view the camera feeds and adjusting/rewriting the frame rates of the camera from any remote location, avoiding the need of being on-site.
Therefore, it would be obvious to one of ordinary skill in the art to provide a method for rewriting the frame rate via an external device, such as a computer over the internet, in order to allow for remote control of the camera device.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojo in view of Tokuyama (US 20100060752 A1.)
Regarding claim 5, Tojo discloses claim 1.  However, while Tojo discloses changing the signal processing unit (202) to adjust the frame rate, the reference fails to disclose adjusting the readout interval of the imaging sensor to perform the same task.  
Tokuyama discloses a camera system (Fig. 1) that controls a frame rate (Fig. 2, S3/S5) based on a detection of a highlight scene (S2.)  Additionally, Tokuyama discloses that controlling the frame rate is performed by changing the image pickup operation (i.e., the capture and readout of the image sensor) between 60 fps in a normal capture mode and 240 fps in a high-speed mode [0044.]  This allows Tokuyama to capture a slow-motion video that can be reproduced for the viewer [0064.]
This method can similarly be incorporated with the inventor of Tojo.  By substituting changing the frame rate of the converted image to changing the capture frame rate as disclosed in Tokuyama, a slow-motion video can similarly be captured.  This way, the viewer can see the surveillance location and notice any irregularities from the persons detected in the image more easily.

Allowable Subject Matter
Claims 10 - 12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Sasaki, et al. (US 20050264679 A1) discloses an autofocus system.
Saito, et al. (US 20070104462 A1) discloses an image signal device.
Yu (US 20070189728 A1) discloses a method of surveillance.
Iwaki, et al. (US 20080089557 A1) discloses an image processing apparatus.
Tanaka (US 20120057028 A1) discloses an imaging system.
Kato, et al. (US 20120189263 A1) discloses an imaging apparatus.
Nonaka (US 20140036104 A1) discloses a photographing apparatus.
Boettiger (US 20150229889 A1) discloses an image sensor system.
Yamaji (US 20160086342 A1) discloses a region detecting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698